DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.

Response to Amendment
Support for the amendments to claim 1 can be found in Applicant’s Figs. 1-3.
The amendments to the claims have been entered.
	
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot due to the amendment to the claims.

	






Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of claims 1-9.
Independent claim 1 has been amended to recite: “the limiting sheet (21) is located at a side of the end plate (23) facing away from the battery module (2), and extends in the direction Y and along a direction away from the battery module (2), and the limiting sheet (21) has a through-hole (211) formed therein, and when the battery module (2) is installed to the mounting beam (1), the through-hole (211) is located just above the limiting recess such that the snap-in assembly (22) penetrates through the through-hole (211) to be inserted into the limiting recess (13)”.
Previously cited Kong (US 202002871482 A1) taught a battery pack comprising a mounting beam (battery tray 200 in Figs. 1 and 3) and a battery module (battery module 100 in Figs. 1 and 2), however there is no teaching or motivation found to modify the limiting sheet (shown in annotated Kong Fig. 2 below) to include a through-hole wherein a snap-in assembly could be inserted through the through-hole into a limiting recess of the mounting beam.

    PNG
    media_image1.png
    588
    677
    media_image1.png
    Greyscale

Annotated Kong Fig. 2

Previously cited Mantea (US 2020016984 A1) taught a mounting assembly for a battery enclosure including a top locking mechanism including locking pins.
Previously cited Glassen (Snap-Fit Connections Can Help Manufacturers Save Time and Money) taught snap-fit connections are a simple, cost-effective way to assembly two parts making them ideal for high-volume production. 
Through further search the Examiner found Loo et al (US 20120321927 A1). Loo teaches a battery pack, comprising: a mounting beam (beam member 30); and a battery module (battery case 10) connected to the mounting beam (Figs. 2-3 and 7, P33, 40-41), wherein the mounting beam is provided with a limiting protrusion and a limiting recess, the limiting protrusion and the limiting recess are arranged at different positions on the mounting beam, and a limiting space is formed between the limiting protrusion and the mounting beam, and (see annotated Loo Fig. 3 below).

    PNG
    media_image2.png
    726
    908
    media_image2.png
    Greyscale

Annotated Loo Fig. 3

Loo further teaches the battery module (battery case 10) is provided with a limiting sheet (mounting brackets 28, Figs. 3 and 7, P33, 40-41). 
However, Loo does not meet the limitation wherein “at least a portion of the limiting sheet is inserted into the limiting space” and there is no teaching or motivation found to modify Loo in order to cure this deficiency. 
Therefore, the references fail to teach or suggest the particulars of independent claim 1 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of the record appears to teach, suggest, or render obvious the invention of independent claim 1. Since claims 2-9 depend on claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729